 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                   Case No. 1:19-cv-00105-NONE-SAB
12                      Plaintiffs,                 ORDER CONTINUING STATUS CONFERENCE
                                                    TO SEPTEMBER 14, 2021
13          v.
                                                    (ECF Nos. 77, 78)
14   RUSH ENTERPRISES, INC., et al.,
15                      Defendants.
16

17          On May 1, 2020, following a status conference at which the complexities of completing

18   discovery in this action was discussed, the Court vacated all dates in the scheduling order, only

19   setting a non-expert discovery deadline. (ECF No. 67.) Thereafter, the Court conducted one

20   further conference on the status of discovery on September 8, 2020, and set a further status

21   conference for December 1, 2020. (ECF No. 72.) On November 25, 2020, pursuant to the

22   parties’ joint status report, the Court extended the non-expert discovery deadline until September

23   15, 2021, continued the status conference until March 16, 2021, and ordered the parties to file a

24   joint status report on or before March 9, 2021. (ECF No. 75.) On March 11, 2021, pursuant to

25   the parties’ request, the Court again contininued the status conference until June 22, 2021. (ECF

26   No. 77.) On June 7, 2021, the parties filed a further joint status report and request to continue the

27   status conference until September of 2021. (ECF No. 78.)

28          According to the joint statement, since the last update to the Court, the parties have:


                                                      1
 1   completed multiple depositions and are working to schedule another in July 2021; completed

 2   additional written discovery; have met and conferred regarding the complex economic damages

 3   in dispute, and anticipate several depositions will be needed; and have met and conferred several

 4   times, including three times in June of 2021, regarding further testing and inspection of the

 5   carbon fiber tanks that are the subject matter of this litigation. (ECF No. 78.) The parties request

 6   the Court continue the status conference in this action until September of 2021. The Court finds

 7   good cause to grant the joint request of the parties.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1.      The status conference is CONTINUED to September 14, 2021, at 10:30 a.m. in

10                    Courtroom 9; and

11            2.      The parties shall file a joint status report on or before August 31, 2021 addressing

12                    the status of discovery in this action.

13
     IT IS SO ORDERED.
14

15   Dated:        June 21, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28


                                                         2
